Title: From Thomas Jefferson to Chaix Sourcesol, 23 August 1807
From: Jefferson, Thomas
To: Sourcesol, Chaix


                        
                            Monticello Aug. 23. 07.
                        
                        Th: Jefferson presents his salutations to mr Sourcesol, and his thanks for the book & pamphlet he has been
                            so kind as to send him. he will peruse them at the first moment of leisure, & doubts not it will be with satisfaction.
                            he does justice to the benevolent views with which mr Sourcesol has visited the US. the laws of which, giving full scope
                            to every religious opinion, admit the full effect of the endeavors he meditates. to these Th: Jefferson wishes all the
                            success to which reason may entitle them.
                    